IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,506-01


                            EX PARTE JUAN TARANGO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 80471-205-1 IN THE 205TH DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). The habeas record contains no documents

from the case. TEX . R. APP . P. 73.4(4). However, it appears that Applicant was convicted of two

counts of murder, two counts of attempted murder, and four counts of aggravated robbery. He was

sentenced to two sixty-year sentences, one twenty-year sentence, and five fifteen-year sentences,

respectively.

        On January 13, 2016, an order designating issues was signed by the trial court. The habeas

record has been forwarded to this Court prematurely. We remand this application to the 205th
District Court of El Paso County to allow the trial judge to complete an evidentiary investigation and

enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. The record shall also contain

the documents required by Rule of Appellate Procedure 73.4. Any extensions of time shall be

obtained from this Court.



Filed: February 10, 2016
Do not publish